TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 20, 2019



                                      NO. 03-18-00796-CR


                              Joshua Shane Meadows, Appellant

                                                v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
                AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in

the judgment. Therefore, the Court affirms the trial court’s judgment of conviction. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 20, 2019



                                      NO. 03-18-00808-CR


                              Joshua Shane Meadows, Appellant

                                                v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
                AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in

the judgment. Therefore, the Court affirms the trial court’s judgment of conviction. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.